UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NOVARTIS VACCINES AND DIAGNOSTICS,     :   18cv2434(DLC)
INC., NOVARTIS PHARMA AG, and GRIFOLS :
WORLDWIDE OPERATIONS LIMITED,          :      OPINION
                                       :     AND ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
REGENERON PHARMACEUTICALS, INC.,       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES:

For the Plaintiffs:
Sherman Kahn
Hui Liu
Mauriel Kapouytian Woods LLP
15 West 26th Street, 7th fl.
New York, NY 10010

Heinz Johann Salmen
William A. Rakoczy
Heinz J. Salmen
Thomas H. Ehrich
Matthew V. Anderson
Neil B. McLaughlin
Lauren M. Lesko
Rakoczy Molino Mazzochi Siwik LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654

For the Defendant:
Irena Royzman
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

Faith E. Gay
David Elsberg
Greg Wolfe
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104

DENISE COTE, District Judge:

     This Opinion addresses the second claim construction

dispute in this action.   Novartis Vaccines and Diagnostics,

Inc., Novartis Pharma AG, and Grifols Worldwide Operations

Limited (together, “Novartis”) have sued Regeneron

Pharmaceuticals, Inc. (“Regeneron”) for infringement of United

States Patent No. 5,688,688 (the "‘688 Patent”) entitled “Vector

for Expression of a Polypeptide in a Mammalian Cell.”   The ‘688

Patent contains 24 claims and describes a biotechnology tool

that allows researchers to modify cells to produce a desired

protein by delivering foreign DNA into host cells.

     On March 20, 2019, this Court construed five sets of terms

found in the ‘688 Patent’s claims.   See Novartis Vaccines &

Diagnostics, Inc. v. Regeneron Pharm., Inc., No. 18cv2434(DLC),

2019 WL 1274790 (S.D.N.Y. Mar. 20, 2019) (the “March 20

Opinion”).   Familiarity with the March 20 Opinion is presumed.

Shortly thereafter, the parties stipulated to a judgment of non-

infringement as to all but one claim -- Claim 17 -- in the ‘688

Patent.   The parties now disagree as to the meaning of three

terms in the remaining claim.   The three terms were not

construed in the March 20 Opinion.   Pursuant to Markman v.

Westview Instruments, Inc., 517 U.S. 370 (1996), this Opinion


                                 2
adopts Regeneron’s constructions for two of the three disputed

terms and.   A hearing will be scheduled to assist in

construction of the third term.



                             Background

     The ‘688 Patent describes a bioengineering process for

introducing foreign DNA into a host cell.       The basic principles

of molecular biology and genetic engineering that form the basis

of the technology were summarized in the March 20 Opinion and,

for the most part, are not repeated here.       Certain principles

that are particularly relevant to the three disputed terms are

re-described and elaborated upon below.

Biotechnology Principles

     For purposes of this Opinion, the terms “polypeptide” and

“protein” are interchangeable.    A polypeptide is a chain of

amino acids linked by peptide bonds.       A sequence of three

nucleotides (the building blocks of DNA) make up a codon, which

codes for a specific amino acid.       There are 20 different amino

acids that can be arranged in different sequences in order to

make a unique polypeptide.   Polypeptides, or proteins, perform a

wide range of cellular tasks and biotechnology companies use

proteins to detect disease and for therapeutic purposes.

     Polypeptides are created and expressed through processes

known as “transcription” and “translation.”       DNA within a cell’s

                                   3
nucleus is transcribed or copied onto a template, known as

ribonucleic acid (“RNA”) or messenger RNA (“mRNA”), which then

leaves the cell's nucleus, where it is translated or read by

cellular machinery to produce a protein.

     Regulatory DNA sequences send signals that initiate and

affect transcription.   A “promoter” region of DNA is a segment

of DNA that signals where transcription starts.    A

“transcription initiation site” is the particular nucleotide

where transcription begins.    The promoter region is found near

the front of the transcription initiation site and,

diagrammatically, is to the left (or "upstream” or the “5’”

direction) of the DNA sequence that is to be transcribed.    An

“enhancer” is a regulatory DNA sequence that influences the rate

at which DNA is transcribed.    Enhancers may be found upstream

(5’) or downstream (3’) of the transcription initiation site and

may be found either near or thousands of base pairs away from

the promoter.   While promoters are necessary in order for

transcription to occur, enhancers are not.

      Vectors, DNA molecules that deliver foreign DNA into a

host cell, can contain regulatory DNA sequences.    These

sequences send signals that can affect cell processes, such as

the regulation of transcription or translation.    The regulatory

sequences added to a vector are often taken from viruses that

infect mammals.   Scientists are able to insert promoter,

                                  4
enhancer, and intron sequences from a mammalian virus into a

vector. 1   One mammalian virus source of regulatory DNA is the

human cytomegalovirus (“HCMV”).

     Heterologous means from a different organism.    In the

context of a vector, it is understood to indicate DNA from a

different organism than the organism from which other DNA in the

vector originates.

     Scientists use plasmids, a type of vector, to produce (or

express) proteins in a host cell. 2   Scientists have used plasmids

to effect expression of man-made or “fusion” proteins.    For

example, scientists can chemically synthesize human insulin, a

protein naturally produced in the human body, by synthesizing

DNA coding for the two protein chains that together form

insulin, inserting that DNA into a plasmid, and inserting that

plasmid into bacterial cells.

     The two Regeneron products at issue in this lawsuit, Eylea

and Zaltrap, both use a protein called aflibercept produced

through a stable expression system in a Chinese Hamster Ovary




1 An intron is a DNA sequence that does not code for proteins.
It may include regulatory DNA sequences.

2 For a more detailed discussion of the use of vectors to produce
proteins, see March 20 Opinion, 2019 WL 1274790, at *2.

                                  5
(“CHO”) cell line. 3   Aflibercept is a fusion protein that was

engineered from portions of three different human proteins.

Aflibercept is not a protein that is found in nature.

The ‘688 Patent

     The ‘688 Patent is entitled “Vector for Expression of a

Polypeptide in a Mammalian Cell.”     The ‘688 Patent contained 24

claims and was filed on August 10, 1994 and issued on November

18, 1997.    The ‘688 Patent was filed in a chain of applications

that descended from a patent filed on December 24, 1987 and

issued on October 20, 1992 (“the ‘949 Patent”).    The

specifications for the ‘949 Patent and the ‘688 Patent are

identical.

     The specification emphasizes the use of the claimed

invention in the production of Human Immunodeficiency Virus

(“HIV”) proteins that would be useful in efforts to diagnose and

treat HIV.   Although, as described below, the patent’s claims

underwent significant amendment beginning in 1995, the

specification has never been amended and indeed pre-dates the

‘688 Patent.   As a result, it is particularly challenging to

locate passages in the specification that illuminate the meaning

of the claims.




3 For a more detailed discussion of cell lines used for
expression of proteins, see March 20 Opinion, 2019 WL 1274790,
at *3.
                                  6
Example 2.3.2

     Example 2.3.2 of the specification, titled “Expression of

gp120env using CMV IE-1 promoter,” is the only example in the

specification that discloses the patent’s claims as they are

presently constituted.   It describes the insertion of a region

of DNA that codes for an HIV protein -- the gp120 polypeptide --

into a mammalian cell expression vector, called plasmid pCMV6a,

in order to effect expression of the gp120 polypeptide at an

increased rate.   With several terms relevant to the discussion

below emphasized, plasmid pCMV6a is described in Example 2.3.2

as

     a mammalian cell expression vector which contains the
     transcriptional regulatory region from human
     cytomegalovirus immediate early region, HCMV IE1. The
     plasmid contains the SV40 polyadenylation region
     derived from pSV7d . . . ; the SV40 origin of
     replication . . . ; and the HCMV IE1 promoter as a 1.7
     kbp SspI-SalI fragment. . . .   The HCMV IE1 promoter
     region contains the region encoding the first exon (5’
     untranslated), the first intron and the start of the
     second exon. . . .

(Emphasis supplied.)

     The pCMV6a plasmid is depicted in Figure 29 of the

specification.




                                 7
Specification References to Fusion

     As described below, Novartis attempts to find support in

other passages in the specification for its proposed

construction of Claim 17.   These passages refer to fused

proteins or the process of fusion and some are described here.

                                 8
     In the specification’s “Summary of the Invention” section,

the first paragraph states:

     Nucleotide sequences and expression of nucleotide
     sequences are provided for detecting the presence of
     complementary sequences associated with [HIV] . . .
     and for producing polypeptides. . . . The double-
     stranded sequences may find use as genes coding for
     expression of polypeptides, either fragments or
     complete polypeptides expressed by the virus or fused
     proteins, for use in diagnosis of HIV infection or
     evaluating stage of infection, the production of
     antibodies to HIV, and the production of vaccines. . .
     .

(Emphasis supplied.)

     In the section of the specification titled “Modes for

Carrying out the Invention,” one paragraph reads as follows:

     The double-stranded DNA sequences, either isolated and
     cloned from proviral DNA or cDNA or synthesized, may
     be used for expression of polypeptides which may be a
     precursor protein subject to further manipulation by
     cleavage, or a complete mature protein or fragment
     thereof. . . . The sequence may code for any greater
     portion of or the complete polypeptide, or may include
     flanking regions of a precursor polypeptide, so as to
     include portions of sequences or entire sequences
     coding for two or more different mature polypeptides.
     . . .

(Emphasis supplied.)   The paragraph that precedes this paragraph

describes employing fragments of gag or env genes (both

mammalian virus polypeptides) to screen HIV infected cells.    The

paragraph that follows describes a process to be used in

splicing nucleotide sequences.

     In the same “Modes for Carrying out the Invention” section,

another paragraph explains:

                                 9
     In many cases it will be desirable to express the
     recombinant HIV polypeptide as a fusion protein. . . .
     The fusion proteins approach allows the addition of a
     signal sequence to the HIV polypeptide so that the
     product is secreted by the expression host. . . . In
     one embodiment . . . two HIV sequences from different
     immunogenic domains of the virus, such as gag and env,
     are fused together. This produces a single fusion
     protein with the immunogenic potential of the two
     parent polypeptides.

(Emphasis supplied.)

     Several examples in the specification also describe fusion

during their discussion of expression systems.   Example 2.2.2 of

the specification is titled “Expression of tPA/gp160.”   The

example describes the creation of an expression system that will

express a fusion of human tissue plasminogen activator (“tPA”)

and gp160 (an HIV polypeptide).    The example describes excising

the “signal sequence from tPA,” which is then “fused to the 5’

end of gp160.”   Example 2.3.1, titled “Expression of engineered

gp120 in pS7Vd,” describes a “fragment containing . . . signal

sequences from human tPA fused to the 5’ end of the env.”

Neither example 2.2.2 nor example 2.3.1 describe a plasmid with

HCMV components.

     Example 2.5 of the specification is titled “Expression of

gag-env fusion protein.”   This example describes the

construction of “[a] mammalian cell expression vector containing

a fused sequence of nt 225 to nt 1650 encoding for a gag region

and nt 5957 to n t8582 for an env region.”   Other examples


                                  10
describing fusion protein expression systems include Example

3.5, which is titled “Expression of SOD-p31 fusion protein;”

Example 3.6, which is titled “Expression of SOD-env5b fusion

protein;” and Example 3.7, which is titled “Expression of β-gal-

env fusion proteins.”   Again, none of these examples describe a

plasmid with HCMV components.

Prosecution History of the ‘688 Patent

     Novartis’s predecessor in interest, Chiron Corporation

(“Chiron”), filed the application for the ‘688 Patent on August

10, 1994.   As noted above, the ‘688 Patent addressed the human

immunodeficiency virus, or HIV, and the DNA that encodes HIV.

The invention was directed to the use of those nucleotide

sequences in diagnosis and treatment of HIV.

  a. 1995 Amendments

     In 1995, Chiron submitted amendments to the claims that

added, for the first time, claims for a vector for expression of

a polypeptide in a mammalian cell.   Among other claims, these

amendments added a claim reciting an isolated nucleic acid

molecule comprising an HCMV IE1 enhanced promoter.   This became

Claim 17 following the addition in 2007 of the clause recited

below.

     As described more fully in the March 20 Opinion, the 1995

amendments relied solely on Example 2.3.2 and the associated

Figure 29 as support for the new claims.   Notably, in an April

                                11
1996 communication to the PTO, Chiron asserted that the

description of the pCMV6a vector in Example 2.3.2 and Figure 29

was “sufficient to support all of applicants [sic] pending

claims.”

  b. 2007 Amendments

     In January 2007, after the PTO rejected 21 of the patent’s

claims in reexamination proceedings, Novartis submitted

additional amendments to the ‘688 Patent.   These amendments

added the following underlined language to Claim 17:

     17. An isolated nucleic acid molecule comprising an
     enhanced promoter, wherein the enhanced promoter
     comprises the human cytomegalovirus immediate early
     region HCMV IE1 promoter and the first intron
     proximate to the 3’ end of the HCMV IE1 promoter and
     wherein the enhanced promoter is operably linked to a
     nucleic acid sequence encoding a mammalian polypeptide
     or a heterologous mammalian virus polypeptide.

     In its remarks accompanying this amendment, Novartis

explained that the specification provided support for this

amendment through its discussions of mammalian virus

polypeptides -- including gp120, the HIV protein discussed in

Example 2.3.2 -- and mammalian polypeptides.   It explained:

     Support for the amendments may be found throughout the
     specification. . . . The specification provides an
     example of expression of a mammalian virus polypeptide
     (gp120) using the claimed system in the specification
     from [Example 2.3.2]. In addition, the specification
     discusses other mammalian virus polypeptides and
     mammalian polypeptides to be expressed such as env . .
     . , tPA/gp160 ( . . . -- a mammalian polypeptide fused
     to a mammalian viral polypeptide . . . ), gag-env
     fusion . . . and various immunoglobulins from any

                               12
       mammalian source ( . . . mammalian polypeptides). . .
       .

The PTO again rejected the amended claims, including Claim 17,

on March 28, 2007.

  c. Novartis’s Arguments on Reexamination

       In its communications with the PTO during the 2006-2009

reexamination of the ‘688 Patent, Novartis argued that amended

Claim 17 should not be rejected.      In particular, it engaged in

argument regarding whether amended Claim 17 as well as its

disclosure of “mammalian polypeptide” and “heterologous

mammalian virus polypeptide” found adequate support in the

specification.

       In its November 2, 2007 brief in support of its appeal of

the PTO’s continued rejection of claims in the ‘688 Patent,

Novartis pointed to Example 2.3.2 and Figure 29 as providing

support for the entirety of its amended claims, including Claim

17.    It described the claimed subject matter of the patent as “a

non-human mammalian host cell expression system for improved

expression of a polypeptide” and explained that “[s]uch an

expression system is demonstrated in the specification on Col.

27, line 66 through Col. 28, line 3 [Example 2.3.2] and Figure

29.”    Novartis also stated that “[t]he claimed subject matter is

also directed to an isolated nucleic acid molecule” and




                                 13
explained that support for this molecule was also found in

Example 2.3.2 and Figure 29.

     In arguing that “mammalian polypeptide” and “mammalian

virus polypeptide” found support in the specification, Novartis

pointed to Example 2.3.2’s description of expression of the HIV

protein, gp120.   It also explained that “[s]upport for ‘a

mammalian polypeptide or a heterologous mammalian virus

polypeptide coding sequence’ may be found, for example, [] in

Examples 2.2.2 and 2.3.1 (demonstrating tissue plasminogen

activator (a mammalian polypeptide) fused to gp160 or to gp120

(two heterologous mammalian viral polypeptides)).”

     On reexamination, Novartis emphasized the vector described

in the claims -- rather than the protein to be expressed using

that vector -- as the novel invention at issue in the claims.

In a July 2007 communication with the PTO, it explained that the

claimed invention relates to “a newly identified transcriptional

regulatory region operably linked to a heterologous polypeptide,

in preferred embodiments, a mammalian polypeptide or a mammalian

virus polypeptide.”   In its reply brief dated March 7, 2008 in

support of its appeal, it argued that “one of skill in the art

would have no difficulty in understanding what a ‘mammalian

polypeptide or a heterologous mammalian virus polypeptide’ is as

neither concept is novel to this patent.”



                                14
      The PTO confirmed all 24 claims in the ‘688 Patent, as

amended, on September 25, 2009.    A reexamination certificate for

the ‘688 Patent was issued on December 22, 2009.

The Disputed Terms

      The parties dispute whether Claim 17 of the ‘688 Patent

describes DNA technology that includes non-naturally occurring

proteins (i.e. proteins engineered or fused through the

combination of segments of naturally occurring proteins) or

whether it contemplates only the use of proteins naturally found

in mammals.   This disagreement is of central importance to

Novartis’s infringement claim because aflibercept, the key

ingredient in the accused products, is a fusion protein.     The

parties also disagree whether Claim 17 describes a technology

focused on transcription.   Finally, the parties disagree whether

Claim 17’s invention includes an enhancer region.

      These three disagreements arise from their disputes over

the construction of three separate terms in Claim 17.   These

terms also appear in other claims in the ‘688 Patent.   The first

disputed term, “mammalian polypeptide,” also appears in Claim

13.   The second disputed term, “operably linked” also appears in

Claims 1, 4, 5, 9, 13, 15, 19, 20, 21, and 22.   The third

disputed term, “enhanced promoter,” also appears in Claim 22.

      Claim 17 and certain other claims in which the terms

appear, with the disputed terms underlined, are set forth below.

                                  15
1. A non-human mammalian host cell expression system
for improved expression comprising a non-human
mammalian host cell with a vector for expression of a
polypeptide in a mammalian cell comprising a first
polynucleotide sequence that comprises:
a) an upstream SV40 origin of replication;
b) a downstream SV40 polyadenylation region;
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein the transcription regulatory region includes
the first HCMV IE1 intron proximal to the 3' end of
the HCMV IE1 promoter, is interposed between the SV40
origin of replication and the SV40 polyadenylation
region, and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream from the transcription regulatory region,
and
d) the polypeptide coding sequence encoding a
heterologous polypeptide operably linked downstream of
the transcription regulatory region.

. . .

13. A vector produced by the process comprising
linking together in an operative manner:
a) a SV40 origin of replication;
b) a SV40 polyadenylation region;
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein said regulatory region includes the first HCMV
IE1 intron proximal to the 3' end of the HCMV IE1
promoter and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream therefrom; and
d) the polypeptide coding sequence encoding a
mammalian polypeptide or a heterologous mammalian
virus polypeptide operably linked downstream of the
transcription regulatory region.

. . .

17. An isolated nucleic acid molecule comprising an
enhanced promoter, wherein the enhanced promoter
comprises the human cytomegalovirus immediate early
region HCMV IE1 promoter and the first intron
proximate to the 3' end of the HCMV IE1 promoter and
wherein the enhanced promoter is operably linked to a

                          16
     nucleic acid sequence encoding a mammalian polypeptide
     or a heterologous mammalian virus polypeptide.

     . . .

     22. A vector for expression of a polypeptide in a
     mammalian cell, comprising:
     a) an upstream origin of replication;
     b) a downstream polyadenylation region; and
     c) the nucleic acid molecule of claim 17 interposed
     between the origin of replication and the
     polyadenylation region, wherein the enhanced promoter
     region is capable of directing the transcription of a
     polypeptide coding sequence operably linked downstream
     from the promoter region.

Procedural History

     Novartis filed this lawsuit on March 19, 2018.     This

lawsuit is brought over three years after the expiration of the

'688 Patent and almost seven years after the accused Regeneron

products first entered the market.     On March 20, 2019, this

Court issued the March 20 Opinion, construing five disputed

terms.   Fact discovery closed on March 29.    On April 1, the

parties stipulated to a judgment of non-infringement as to all

but Claim 17.    The parties exchanged opening expert reports on

April 5 and reply expert reports on June 23.     Expert discovery

is set to close three weeks from today.

     In a July 12 letter to the Court, Regeneron sought

construction of the three additional terms at issue in this

Opinion.     Regeneron explained that the parties’ dispute over the

construction of these terms had come to light over the course of

expert discovery.    On July 15, the Court ordered briefing on

                                  17
construction of the three additional terms.    The briefing was

fully submitted on July 31.



                               Discussion

     “It is a bedrock principle of patent law that the claims of

a patent define the invention to which the patentee is entitled

the right to exclude.”   Aventis Pharm. Inc. v. Amino Chems.

Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (citation omitted).

“When the parties present a fundamental dispute regarding the

scope of a claim term, it is the court's duty to resolve it.”

Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314,

1318 (Fed. Cir. 2016) (citation omitted).

     In construing a patent claim, which is a question of law,

courts “should look first to the intrinsic evidence of record,

i.e., the patent itself, including the claims, the specification

and, if in evidence, the prosecution history.”    Am. Calcar, Inc.

v. Am. Honda Motor Co., Inc., 651 F.3d 1318, 1336 (Fed. Cir.

2011) (citation omitted).   Courts, however, should not read

meaning into claim language that is clear on its face.    See Tate

Access Floors, Inc. v. Interface Architectural Res., Inc., 279

F.3d 1357, 1371 (Fed. Cir. 2002).    Claim construction is not a

backdoor process by which the scope of a claim is narrowed or

expanded.   See Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382

(Fed. Cir. 2005).

                                18
     “In construing claims, district courts give claims their

ordinary and customary meaning, which is the meaning that the

term would have to a person of ordinary skill in the art in

question at the time of the invention.”   Cont'l Circuits LLC v.

Intel Corp., 915 F.3d 788, 796 (Fed. Cir. 2019) (citation

omitted).   The ordinary meaning of a claim term is its meaning

“to the ordinary artisan after reading the entire patent.”

Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1358 (Fed.

Cir. 2017) (citation omitted).   Thus, ordinary meaning is not

something that is determined “in a vacuum.”   Eon Corp. IP

Holdings, 815 F.3d at 1320 (citation omitted).

     If a claim term does not have an ordinary meaning, and its

meaning is not clear from a plain reading of the claim, courts

turn in particular to the specification to assist in claim

construction.   Power Integrations, Inc. v. Fairchild

Semiconductor Int’l, Inc., 711 F.3d 1348, 1361 (Fed. Cir. 2013).

Through the specification, a patentee “can act as his own

lexicographer to specifically define terms of a claim contrary

to their ordinary meaning.”   Abraxis Bioscience, Inc. v. Mayne

Pharma (USA) Inc., 467 F.3d 1370, 1376 (Fed. Cir. 2006)

(citation omitted).   But, “[t]o act as its own lexicographer, a

patentee must clearly set forth a definition of the disputed

claim term other than its plain and ordinary meaning.”    Cont'l

Circuits LLC, 915 F.3d at 796 (citation omitted).   “Usually,

                                 19
[the specification] is dispositive; it is the single best guide

to the meaning of a disputed term.”       Power Integrations, 711

F.3d at 1361 (citation omitted).       Since the purpose of the

specification is “to teach and enable those of skill in the art

to make and use the invention,” it often provides “an example of

how to practice the invention.”     Phillips v. AWH Corp., 415 F.3d

1303, 1323 (Fed. Cir. 2005).     But, while courts use the

specification “to interpret the meaning of a claim,” they must

“avoid the danger of reading limitations from the specification

into the claim” itself.    Id.   Although the specification often

describes specific embodiments of the invention, the Federal

Circuit has repeatedly warned against confining the claims to

those embodiments.   Id.   Moreover, “[w]hile claims are to be

interpreted in light of the specification, all that appears in

the specification is not necessarily within the scope of the

claims and thus entitled to protection.”       Novo Nordisk of N.

Am., Inc. v. Genentech, Inc., 77 F.3d 1364, 1369 (Fed. Cir.

1996).

     The prosecution history may “inform the meaning of the

claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the

course of prosecution.”    Phillips, 415 F.3d at 1317.     Indeed,

because the prosecution history includes the applicant's express

representations made to the PTO examiner, it may be “of critical

                                  20
significance in determining the meaning of the claims.”

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996).   “Any explanation, elaboration, or qualification

presented by the inventor during patent examination is relevant”

to claim construction.    Fenner Investments, Ltd. v. Cellco

P'ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015).    The prosecution

history's instructive value is mitigated, however, by the fact

that it “represents an ongoing negotiation between the PTO and

the applicant ... [and] often lacks the clarity of the

specification.”    Phillips, 415 F.3d at 1317.

     A court may also consider extrinsic evidence, such as

dictionaries and treatises, but such extrinsic evidence is

“generally of less significance than the intrinsic record.”

Takeda Pharma. Co. Ltd. v. Zydus Pharma. USA, Inc., 743 F.3d

1359, 1363 (Fed. Cir. 2014).    If the meaning of the claim is

clear from the intrinsic evidence alone, resort to extrinsic

evidence is improper.    Boss Control, Inc. v. Bombardier Inc.,

410 F.3d 1372, 1377 (Fed. Cir. 2005).

      “[A] court may not use the accused product or process as a

form of extrinsic evidence to supply limitations for patent

claim language.”    Wilson Sporting Goods Co. v. Hillerich &

Bradsby Co., 442 F.3d 1322, 1331 (Fed. Cir. 2006).    This rule,

however, “does not forbid awareness of the accused product or



                                 21
process to supply the parameters and scope of the infringement

analysis, including its claim construction component.”     Id.

     Regeneron and Novartis each put forward conflicting

constructions purportedly reflecting what they assert is the

plain and ordinary meaning of the three disputed terms:

“mammalian polypeptide,” “operably linked,” and “enhanced

promoter.”   Each term is considered in turn. 4

     Before doing so, however it is useful to repeat Claim 17.

It provides:

     17. An isolated nucleic acid molecule comprising an
     enhanced promoter, wherein the enhanced promoter
     comprises the human cytomegalovirus immediate early
     region HCMV IE1 promoter and the first intron
     proximate to the 3' end of the HCMV IE1 promoter and
     wherein the enhanced promoter is operably linked to a
     nucleic acid sequence encoding a mammalian polypeptide
     or a heterologous mammalian virus polypeptide.

(Emphasis supplied).

     Claim 17 generally describes a fragment of the vector or

plasmid depicted in Figure 29.   It describes a molecule

comprising two components and their orientation to each other.




4 Novartis also argues that because Regeneron failed to identify
the three disputed terms at issue in this Opinion during the
parties’ initial claim construction process, it has waived any
arguments regarding construction of additional terms. Not so.
As described above, the claims at issue in this litigation have
narrowed significantly since the initial claim construction
period. Here, the parties present genuine disputes as to
material terms in the sole remaining claim. The Court has a
duty to resolve such disputes. See Eon Corp. IP Holdings, 815
F.3d at 1318.
                                 22
It labels this molecule an enhanced promoter and explains that

it is operably linked to a nucleic acid sequence that encodes

one of two proteins: a mammalian polypeptide or a heterologous

mammalian virus polypeptide.    As described above, heterologous

means from a different organism and, in the context of Claim 17,

is understood to mean a mammalian virus polypeptide that is not

from the HCMV virus.

  I.     “mammalian polypeptide”

       Novartis proposes that the term “mammalian polypeptide” be

construed to include fusion proteins.    It proposes: “a precursor

protein or a complete mature protein or fragment therof,

including portions of, or entire polypeptides of, two or more

different mature polypeptides, the sequence(s) for which are of

mammalian origin.”    Regeneron proposes the following: “a

polypeptide that is found naturally in a mammal.”    Regeneron is

correct.

       There is nothing in the claims, specification, or

prosecution history to indicate that the term “mammalian

polypeptide” should be afforded any meaning other than its

commonly understood meaning, that is, a polypeptide that is

found naturally in a mammal.    Neither the term “mammalian

polypeptide” nor the term “mammalian virus polypeptide” appear

in the specification.    This is unsurprising given that these

terms were added to the claims for the first time in 2007 and

                                   23
the specification, which dates from the 1987 filing of an

antecedent patent, was never amended.

     Example 2.3.2, the sole example in the specification that

discloses the claimed invention, does not describe a mammalian

polypeptide.   It describes a vector for the expression of gp120,

which is an HIV protein, that is, a mammalian virus polypeptide.

     Moreover, when the specification discussed fusion proteins,

which it did in passages other than Example 2.3.2, it did so by

using the term “fusion protein.”     The term “fusion protein” is

used to describe an engineered protein created by fusing

portions of two different naturally occurring proteins together.

Nowhere in the specification did the inventors use the terms

mammalian polypeptide, or mammalian virus polypeptide, to refer

to a fusion polypeptide.   Thus, the inventors used the term

“fusion protein” to describe man-made polypeptides and chose not

to include such a term in Claim 17.

     The prosecution history also indicates that the ordinary

understanding of the term is the proper construction of the term

“mammalian polypeptide.”   Novartis’s defense of its claims

following their amendment in 2007 focused on the invention of a

vector and not on the protein to be expressed in the host cell

through use of the vector.   Indeed, Novartis disclaimed any

special meaning for the term mammalian polypeptide.     For

example, Novartis asserted that the “claim element ‘mammalian

                                24
polypeptide’ . . . is not a novel element that has never been

characterized.”   Through this statement, and others similar to

it, Novartis assured the PTO that it was not importing any

specific definition for the term or acting as a lexicographer.

     In light of this uniform and uncomplicated record, the term

“mammalian polypeptide” should be given its plain and ordinary

meaning as understood by a person of ordinary skill in the art.

The parties agree that dictionaries at the time the patent was

filed define “mammalian” to mean “of relating to, or

characteristic of mammals: belonging to the [class of]

Mammalia.”   This definition most naturally suggests that the

term is restricted to polypeptides that may be found naturally

in a mammal.   The complex, multi-faceted definition of the term

“mammalian polypeptide” that Novartis suggests finds no support

in the claims, the specification, or the prosecution history.

Novartis has not shown, therefore, that one learned in the art

would have understood the term as it proposes.

     Novartis makes principally three arguments in support of

its construction.   It first relies on references in the

specification to fusion proteins.    These references do not

appear in Example 2.3.2 5 or Figure 29 of the specification -- the


5 Example 2.3.2 describes gp120, an HIV polypeptide, being
inserted into a recombinant plasmid, which, when inserted into a
host cell, directs higher levels of expression of gp120. While
gp120 may be but one example of a polypeptide that could be used
                                25
only disclosure of the claimed invention in the specification --

and, as such, are of limited assistance when construing Claim

17’s terms.   Nor, as already explained, do these references use

the term “mammalian polypeptide” to describe fused proteins.

While one learned in the art would certainly understand that

fused proteins were polypeptides, that is not the question at

hand.   The issue is how that skilled practitioner would

understand the reference to “mammalian polypeptide” in Claim 17

and whether she would understand it to refer not only to

proteins that naturally occur in mammals but also to

scientifically engineered proteins that combine different kinds

of mammalian DNA.   The claim would have had to use different

terminology to convey the meaning Novartis suggests.

     In a related argument, Novartis emphasizes that during the

reexamination of the ‘688 Patent, it relied on the

specification’s recital of fused proteins.   During that process

Novartis pointed to the specification’s disclosure of the human

tissue plasminogen activator (tPA) (a mammalian polypeptide)

fused to an HIV, or viral, polypeptide as examples of the fact



in the invention, nowhere does this example suggest that
expression of a man-made or fusion polypeptide was part of the
invention disclosed in that example. In contrast, other
examples that describe the expression of specific “fusion
proteins” do so through methods that do not use the claimed
expression system in Example 2.3.2 and the ‘688 Patent’s claims,
that is an expression system using Figure 29’s vector and HCMV.

                                26
that either a mammalian polypeptide or mammalian virus

polypeptide could be expressed.    It emphasizes that it relied on

these disclosures to support the addition of the term “mammalian

polypeptide” during reexamination.     The parties debate whether

the examples to which Novartis points indeed describe a “fusion

protein.”   Regardless, the examples in which tPA is described as

fused to a mammalian viral polypeptide do not support the ‘688

Patent’s claims.   The examples in which this feature is

discussed -- examples 2.2.2 and 2.3.1 -- make no mention of

HCMV, while regulatory components derived from the HCMV virus

are central to Claim 17, and to all of the other claims in the

‘688 Patent.   In any event, the fact that Novartis referred to

the fused proteins during the prosecution history does not

overcome the principal hurdle it faces in presenting its

preferred construction of the term “mammalian polypeptide”: when

Novartis wanted to refer to fused proteins it described them as

fused proteins and not as mammalian polypeptides. 6




6 In its reply, Novartis contends for the first time that if
Regeneron’s proposed construction were to be applied
consistently to the ‘688 Patent’s terms, “mammalian cells” and
“mammalian host cells” (terms used throughout the specification
and claims) would exclude the engineered COS and CHO cell lines
used commonly in the biotechnology industry (COS cells are
monkey kidney cells. CHO cells are Chinese hamster ovary
cells.) Arguments presented for the first time in reply will
not be considered. Patterson v. Balsamico, 440 F.3d 104, 113
n.5 (2d Cir. 2006).
                                  27
     Finally, Novartis argues that Regeneron’s proposed

construction -- "a polypeptide found naturally in a mammal” --

lacks adequate specificity.    It argues that this definition

could encompass a bacterial or viral protein because such

proteins could be found naturally in a mammal although they do

not originate from the mammalian genome.    Claim 17 describes “a

nucleic acid sequence encoding a mammalian polypeptide or a

heterologous mammalian virus polypeptide.”    A skilled artisan

would have understood that “mammalian polypeptide” did not

encompass “mammalian virus polypeptides” but rather was intended

to describe a polypeptide naturally produced by and found in

mammals.   In other words, a polypeptide of the mammalian genome

that is found in nature.    The expansive reading of “found

naturally in a mammal” that Novartis cautions against is

illogical in the context of the entire claim.

     The ‘688 Patent does not use the term “mammalian

polypeptide” to describe a man-made polypeptide of mammalian

genetic origin.   The term “mammalian polypeptide” is construed

as “a polypeptide that is found naturally in a mammal.”

  II.   “operably linked”

     Novartis proposes that the term “operably linked” be

construed as “arranged so that the polypeptide is expressed.”

Regeneron proposes: “arranged in a functional manner, where the

enhanced promoter must be arranged with respect to the nucleic

                                 28
acid sequence encoding the polypeptide so as to direct its

transcription in the host cell.”      The term operably linked

refers to functionality. 7   Read in the context of Claim 17, the

functionality being referred to is transcription.      Therefore,

Regeneron’s construction is correct.

     The term “operably linked” appears in six claims in

addition to Claim 17.   It is used to describe the relationship

between a regulatory DNA sequence, including a promoter, and the

sequence of nucleotides that code for the protein of interest.

Claim 17 describes a molecule “comprising an enhanced promoter .

. . wherein the enhanced promoter is operably linked to a

nucleic acid sequence encoding” one of two polypeptides.      Claim

22 incorporates the reference to the nucleic acid sequence of

Claim 17.   It claims in relevant part: a “vector for expression

of a polypeptide in a mammalian cell, comprising” three

components.   The third component is “the nucleic acid molecule

of claim 17 . . .   wherein the enhanced promoter region is


7 The March 20 Opinion discusses the term “operably linked” in
the context of construing the term “SV40 origin of replication.”
There, the Court found that the claims’ use of “operably linked”
indicated that the element -- in that case the SV40 origin of
replication -- was functional in the host cell. Expression of
the protein of interest was improved through incorporation of an
SV40 origin of replication. See March 20 Opinion, 2019 WL
1274790, at *12. As a result, the March 20 Opinion rejected
Novartis’s proposed construction which would have contemplated
an SV40 origin of replication that would be non-functional in
certain host cells. Id. at *13. The instant construction of
“operably linked” is consistent with that finding.
                                 29
capable of directing the transcription of a polypeptide coding

sequence operably linked downstream from the promoter region.”

Claims 1, 4, 5, 9, and 13 all describe vectors.   They describe

one of the elements of the claimed vector as

     a transcription regulatory region from human
     cytomegalovirus immediate early region HCMV IE1
     wherein the transcription regulatory region . . . is
     capable of directing the transcription of a
     polypeptide coding sequence operably linked downstream
     from the transcription regulatory region.

(Emphasis supplied.)

     The term “operably linked” does not appear in the

specification.   This includes Example 2.3.2, which is the only

example in the specification that discloses the patented claims.

     The parties agree that, in the context of Claim 17, an

“operably linked” enhanced promoter is one that is arranged with

respect to the nucleic acid sequence encoding a polypeptide in

such a manner that “it directs the transcription of that nucleic

acid sequence once in the host cell.”   As explained above,

transcription refers to the process wherein DNA coding for a

polypeptide is copied onto a template within the cell into which

the vector has been inserted.   This agreement should end the

matter.   Novartis, however, contends that this construction is

incomplete and too broad because it does not require that the

promoter transcribe the gene encoding the polypeptide in such a

way that the transcribed sequence will be translated into the


                                30
polypeptide it codes for, that is, read by cellular machinery in

the host cell to produce the protein.   In other words, Novartis

contends that “operably linked” must be construed to require not

just copying but also expression of the polypeptide.

     Novartis’s construction adds a limitation not found in the

claims.   A person of ordinary skill in the art would understand

that a promoter is a region of regulatory DNA that directs

transcription.   It does not direct translation.   Similarly, an

“enhanced promoter” refers to enhanced transcription; it does

not refer to translation.   As such, Claim 17’s description of an

enhanced promoter that is “operably linked” to a gene describes

an enhanced promoter that functions to direct transcription of

that gene.

     This construction is underscored by the reading of the

other claims that associate the term “operably linked” with

either an enhanced promoter or a transcription regulatory

region.   In each case, the claims refer explicitly to

transcription in describing the linkage between the regulatory

region and the gene encoding a polypeptide to which it is

“operably linked.”

     Novartis contends that because the claims of the ‘688

Patent describe an expression system, “operably linked” in Claim

17 must mean “resulting in expression.”   Novartis is correct

that many of the claims of the ‘688 Patent are directed to a

                                31
vector for expression of a protein in a host cell.    While that

overall focus of the patent must be kept in mind, that focus may

not inject meaning into components of the claims that cannot

properly be found there.    The construction of a claim and its

components should be consistent with the purpose of the

invention, but that purpose may not distort the meaning of the

individual claim terms.

     Construing Claim 17 as necessarily resulting in expression

would impermissibly import elements not described in that claim

and would run counter to the commonly understood function of a

promoter. 8   The invention described in Claim 17 is not an

expression system.    Where the patentees sought to describe an

expression system in a claim, they unambiguously did so.

Instead, Claim 17 describes a sub-component of a vector.      This

is made explicit in Claim 19, which describes Claim 17 as one of

three components of a vector.    Claim 19 recites a “vector for

expression of a polypeptide in a mammalian cell, comprising the

nucleic acid molecule of [C]laim[] 17, wherein the nucleic acid




8 Novartis also points to the ‘688 Patent’s prosecution history
for support for the contention that “operably linked”
necessarily means resulting in expression. The passages to
which it cites are inapposite. While they demonstrate that an
“operably linked” cellular component may sometimes result in
increased expression of a gene, these passages do not provide
guidance on how this term should be construed in the context of
Claim 17.

                                 32
molecule is capable of directing the transcription of a

polypeptide coding sequence operably linked downstream of the

nucleic acid molecule.” 9     While the enhanced transcription

described in Claim 17 furthers the ‘688 Patent’s goal of

improving expression, it describes only a necessary step in the

ultimate expression of the protein in a host cell.

     Novartis’s proposed construction would improperly import

limitations to Claim 17. 10    Accordingly “operably linked” in the

context of Claim 17 is construed as “arranged in a functional

manner, where the enhanced promoter must be arranged with

respect to the nucleic acid sequence encoding the polypeptide so

as to direct its transcription in the host cell.”

III. “enhanced promoter”

     Novartis contends that the term “enhanced promoter” should

be construed as “a promoter comprising the hCMV IE1 promoter and

the first intron proximate to the 3’ end of the hCMV IE1

promoter.”   Regeneron argues that “enhanced promoter” should be


9 “In the patent claim context the term ‘comprising’ is well
understood to mean ‘including but not limited to.’” CIAS, Inc.
v. All. Gaming Corp., 504 F.3d 1356, 1360 (Fed. Cir. 2007).

10Novartis in its reply speculates that Regeneron’s proposed
construction could lead to partial transcription that would be
incompatible with protein expression. Novartis points to
nothing in the claims, specification, or prosecution history,
however, to indicate that a concern with that problem requires
the term “operably linked” to be read more narrowly in Claim 17
than would otherwise be the case.

                                   33
construed as: “the promoter region of hCMV IE1 having hCMV IE1

enhancer, promoter, and first intron sequences.”    While

Regeneron’s construction adds an HCMV IE1 enhancer, Novartis’s

construction is lifted from Claim 17 itself.

     The term “enhanced promoter” appears in Claims 17 and 22.

Claim 17 describes “an enhanced promoter, wherein the enhanced

promoter comprises the human cytomegalovirus immediate early

region HCMV IE1 promoter and the first intron proximate to the

3' end of the HCMV IE1 promoter.”     Claim 22 describes a vector

for expression that includes as one of its components the

nucleic acid molecule of claim 17 “wherein the enhanced promoter

region is capable of directing the transcription of a

polypeptide coding sequence operably linked downstream from the

promoter region.”

     The term “enhanced promoter” does not appear in the

specification.    Figure 29, which is the sole embodiment of the

claimed invention, describes a vector.    It depicts the section

of the vector described in Claim 17 using the labels “HCMV IE1

enh/pro” and “HCMV intron.”

     As already noted, Novartis argues that “enhanced promoter”

should be construed using the definitional language employed in

Claim 17.   After all, a court should “presume that the terms in

the claim mean what they say.”    Power Integrations, Inc., 711

F.3d at 1360.    Critical to this construction, however, is Claim

                                 34
17’s use of the term “comprising,” which the parties agree means

“including.”   “Comprising” does not create an exclusive list.

CIAS, Inc. v. All. Gaming Corp., 504 F.3d 1356, 1360 (Fed. Cir.

2007).

     Regeneron contends that the ‘688 Patent’s claims and

specification, when read together, identify a fragment of the

vector as including the enhancer, promoter, and first intron

sequence of HCMV IE1.   It contends that that same sequence is

variously described as the “enhanced promoter,” “promoter

region,” and “transcription regulatory region.”   That sequence,

as explained in Example 2.3.2 is a 1.7 kbp fragment. 11   Regeneron

argues that Novartis’s construction, which eliminates the need

to include the enhancer segment from the fragment, is also at

odds with the prosecution history.   In a 1996 rejection of the

‘688 Patent application, the PTO explained that one of skill in

the art would recognize the “transcription regulatory region”

“as being the 1.7 kbp SspI-SalI set forth in the specification.”




11Kbp, or kilo base pair, is a term used to described the length
of a DNA or RNA molecule. Example 2.3.2 states: “Plasmid pCMV6a
is a mammalian cell expression vector which contains the
transcription regulatory region from human cytomegalovirus
immediate early region.” It goes on to explain that this
“plasmid contains . . . the HCMV IE1 promoter as a 1.7 kbp Sspl-
SalI fragment derived from a subclone of the human
cytomegalovirus.” Example 2.3.2 then states: “[t]he HCMV IEl
promoter region contains the region encoding the first exon (5'
untranslated), the first intron and the start of the second
exon.”
                                35
     Novartis takes the position that the term “enhanced

promoter” should be understood as comprising solely the

identified promoter and first intron regions.    But, unless the

first intron itself can be understood to create an “enhanced

promoter” when combined with a promoter, this construction fails

to recognize the term “enhanced.”    Novartis points to nothing in

the specification or prosecution history to support such a

construction.

     Alternatively, Novartis argues that if an enhancer must be

added to the promoter and first intron sequences to create an

“enhanced promoter,” it need not encompass the entire 1.7 kbp

SspI-SalI fragment described in Example 2.3.2.   Rather, Novartis

identifies a “complex enhancer” described in prior art as

extending about 480 base pairs (a much smaller distance than 1.7

kbp) upstream of the HCMV IE1 promoter.

     A claim construction hearing will be necessary to resolve

this dispute.   To give effect to the adjective “enhanced” it

will be necessary to better understand the science at issue as

that science was understood by one skilled in the art at the

time of the invention.   The primary question to be addressed is:

Would one skilled in the art understand the first intron to

“enhance” the promoter or would “enhanced” be understood to

refer to something else?



                                36
     For the reasons already explained, the specification is of

limited assistance in the claim construction.   While the able

experts for the parties have been of great assistance in their

written submissions, greater explication of the science at issue

is necessary to resolve their final dispute.



                            Conclusion

     Two of the disputed terms, as set forth in the parties'

claim construction submissions, are construed as set forth

above.   An order will schedule a hearing to resolve the third

dispute.

     SO ORDERED:

Dated:     New York, New York
           August 14, 2019


                                ________________________________
                                           DENISE COTE
                                   United States District Judge




                                 37
